DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 06/30/2022. Claims 1, 3-4, 8, and 15-17 have been amended, and claim 7 has been canceled. Claims 1-6 and 8-20 are currently pending and are being examined
Priority
In response to applicant’s remark regarding priority that “Applicant asserts that Application No. PRO 62/612,263 and GB1813282.9 provide support for the claims of this application… Applicant asserts that the claims are supported by, but not limited to, paragraphs [0126], ]0127], ]0169], [0202], and [0212] of Application No. PRO 62/612,263”, the examiner agrees that claims 1-6 and 8-20 are entitled to the benefit of the prior applications
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (WO 2016018448) in view of Verkaart (US 20020030002) 
Regarding claims 1 and 9, Fowler discloses a negative pressure wound therapy system (abstract) comprising:
a pump assembly 230 (fig. 2C, pump assembly 230,  paragraph 0041 or a pump assembly 420 (fig. 4, paragraph 0060)
and a connector port 252 disposed on the pump assembly 230/420, the connector port configured to receive a connector associated with a wound dressing (fig. 2C, paragraph 0048, “The pump assembly 230 includes a vacuum attachment, connector, or inlet 252 through which a vacuum pump communicates negative pressure to the canister 220. The pump assembly aspirates fluid, such as gas, from the wound via the inlet 252.”)
and has various operational parameters that can be adjusted (paragraph 0061, “The connection between the computer 410 and the pump assembly 420 can be utilized to… adjusting therapy parameters.”, paragraph 0067, “Negative pressure levels and time durations can be adjusted by selecting one or more of controls 541, 544, 546, and 548, and operating the up or down controls 522 or 524 until desired values are selected”), wherein one of the operational parameters that can be automatically adjusted includes a time duration of negative pressure (paragraph 0141, “any threshold, limit, duration, etc. provided herein can be fixed or varied either automatically or by a user”, paragraph 0038, “negative pressure at low setpoint can be delivered for a first time duration”)
but fails to teach wherein the pump assembly is configured to automatically adjust an operational parameter of the pump assembly based on connecting the connector associated with the wound dressing to the connector port, or wherein the pump assembly is configured to automatically power on upon connection of the connector with the connector port.
However, Verkaart teaches a pump assembly of a medical device (abstract) wherein the pump assembly is configured to automatically activate an operational parameter of the pump assembly based on connecting the connector associated with the inlet line (paragraph 0019, “The cylinder is transparent to light… the Luer connector is properly attached to the source of supply, the light passes through the cylinder… an electronic control circuit senses the presence of light on the detector, and, in response, allows activation of a supply pump”). Note: Verkaart’s electronic control circuit executes the action of allowing the pump to be turned on based on a signal and will not do so until said signal is received, see paragraph 0031. This suggests automatically adjusting an operational parameter of the pump assembly by the circuit (i.e., allowing activation of the pump assembly).
Moreover, as Verkaart already teaches the pump automatically allowing the pump to be powered on based on connecting the connector to the connector port (“electronic control circuit senses the presence of light on the detector and, in response, allows activation of a supply pump”, see paragraph 0019. Note: Verkaart’s electronic control circuit executes the action of allowing the pump to be turned on based on a signal and will not do so until said signal is received, see paragraph 0031. This implies automatically power on upon activation of the pump assembly), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the pump assembly to automatically power on upon connection of the connector with the connector port, as taught by Verkaart, for the purpose of providing a suitable means of simplifying the preparation process by removing a step the physician would have to manually take. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fowler’s system such that the pump assembly is configured to automatically activate an operational parameter of the pump assembly (ability to be powered on), as taught and suggested by Verkaart, for the purpose of providing a suitable means of avoiding user error while operating the device (paragraph 0019, “This ensures that the line is connected to the source of supply, preventing inadvertently spilling the physiological fluids”), 
The pump assembly of Fowler as modified by Verkaart, is now powered on based on the connecting of the connector (as already taught by Verkaart), and as such this would allow the operational parameter of the duration of negative pressure to be adjusted automatically (see Fowler, paragraph 0141, “any threshold, limit, duration, etc. provided herein can be fixed or varied either automatically or by a user”, paragraph 0038, “negative pressure at low setpoint can be delivered for a first time duration”)	
Regarding claim 2, Fowler discloses wherein the connector port is configured such that connection of the connector to the connector port informs the pump assembly of one or more characteristics of a component associated with the wound dressing (paragraph 0069, “The pump assembly 230 can perform a leak check when it initiates delivery of negative pressure therapy to determine if the fluid flow path is sufficiently free of leaks (e.g., is properly sealed)”. Note: Connection to the connector port informs the pump assembly of the characteristic of  “a leak” that a component (e.g., a connector that connects the wound dressing to the pump) associated with the wound dressing is properly sealed or not).
Regarding claim 3, Fowler discloses wherein the pump assembly is configured to adjust the operational parameter of the pump assembly based on the one or more characteristics of the component associated with the wound dressing manually (see Fowler, paragraph 0070, “As is illustrated, settings screen 500E includes a menu 560 for adjusting various operational parameters of the pump assembly 230, including alarm volume setting…”, also see paragraph 0075, “As is illustrated, screen 500I includes a menu 588 with menu items for various alarm and troubleshooting categories, including… high flow/leak… accessing a particular menu item can bring up a screen with step-by-step instructions to assist in resolving the corresponding alarm”), but fails to teach wherein the pump assembly is configured to automatically adjust the operational parameter of the pump assembly based on the one or more characteristics of the component associated with the wound dressing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fowler to be configured to automatically adjust the operational parameter of the pump assembly based on the one or more characteristics of the component associated with the wound dressing (for instance, resolving the alarm or changing the alarm volume) for the purpose of providing a suitable means of simplifying the troubleshooting process by removing a step the physician would have to manually take, and since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 8, Fowler discloses multiple available options of a user interface of the pump assembly (paragraph 0063, “Various graphical user interface (GUI) screens present information on systems settings and operations, among other things. The touchscreen interface can be actuated or operated by a finger… Tapping a touchscreen cam [sic] result in making a selection”, also see paragraph 0060, “pump assembly 420 includes a user interface processor firmware and/or software 322, which can be executed by the user interface processor 310”), but fails to teach wherein the pump assembly automatically selects an available option of a user interface of the pump assembly based on a type of connector that is connected to the connector port.
However, as Verkaart already teaches wherein an operational parameter is changed based on the type of connector that is connected to the connector port (paragraph 0019, whether or not there is a proper connection would inherently be based on the type of connector that is connected to the connector port (i.e., a correct vs incorrect type), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump assembly to be configured to select automatically an available option of a user interface of the pump assembly based on the type of connector that is connected to the connector port for the purpose of providing a suitable means of simplifying the preparation process by removing a step the physician would have to manually take, and since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 13, Fowler discloses the capacity to upload data to a computer server (paragraph 0064, “The GUI screens can be utilized for initializing the device, selecting and adjusting therapy settings… uploading data to the network (e.g., cloud) and the like”), but fails to teach wherein it uploads data to a computer server upon disconnecting the connector from the connector port.
However, as Verkaart already teaches triggering an action upon disconnecting the connector from the connector port (paragraph 0019, as Verkaart allows activation of the pump only when a proper connection is made to the connector port, it also triggers the pump to not operate when the connection is discontinued, see paragraph 0006, “In the absence of such verification, operation of the fluid supply pump is inhibited”), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump assembly to automatically upload data to a computer server upon disconnecting the connector from the connector port for the purpose of providing a suitable means of removing a step the physician would have to manually take, thereby allowing data to be sent even if the physician forgets to do so, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 20, Fowler discloses using connectivity for the use of compliance monitoring (paragraph 0054), but fails to teach wherein the connector is configured to inform the pump assembly of a compliance requirement for the wound dressing associated with the connector.
However, as Verkaart already teaches wherein the connector informs the pump assembly of information (paragraph 0019, the connector informs the pump assembly if the connector is properly connected to the connector port), and since a physician would know how to operate the pump based on the compliance requirements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector disclosed in Fowler, as modified by Verkaart, to be configured to inform the pump assembly of a compliance requirement for the wound dressing associated with the connector for the purpose of providing a suitable means of simplifying the operation by letting the processor determine if compliance is reached as opposed to relying on the physician’s memory, thereby removing a source of human error from the operation, and since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Mollstam (US 20100155465).
Regarding claim 4, Fowler, as modified by Verkaart, fails to teach wherein the one or more characteristics of the component associated with the wound dressing includes the type of wound dressing.
However, Mollstam teaches a medical pump system (abstract) wherein connection of the connector to the connector port informs the pump assembly of a type of replaceable material (paragraph 0017, “a method of identifying a sterile product… when connected to a piece of medical equipment”, paragraph 0020, “Identification is achieved through the medium of an information carrier connected to the hose or cassette and programmed with relevant information, such as approved use, lot number…”, components with different lot numbers would be different types of components).
It would have been obvious to one of ordinary skill in the art before the effective filing date ofc the invention to modify the pump assembly disclosed in Fowler, as modified by Verkaart, to receive information regarding the type of wound dressing, as taught and suggested by Mollstam, for the purpose of providing a suitable means of preventing the connection of equipment that has passed its expiry date with respect to its sterility (see Mollstam, paragraph 0018, “This avoids connection of products intended for one-time use only to the equipment, when e.g. this product has been withdrawn/stopped by the manufacturer or has passed its expiry date with respect to its sterility).
Regarding claim 5, Fowler, as modified by Verkaart, fails to teach wherein the one or more characteristics of the wound dressing or the component associated with the wound dressing includes a lot number of the wound dressing.
However, Mollstam teaches a medical pump system (abstract) wherein connection of the connector to the connector port informs the pump assembly of a lot number of a one-time use element (paragraph 0017, “a method of identifying a sterile product… when connected to a piece of medical equipment”, paragraph 0020, “Identification is achieved through the medium of an information carrier connected to the hose or cassette and programmed with relevant information, such as approved use, lot number…)
It would have been obvious to one of ordinary skill in the art before the effective filing date ofc the invention to modify the pump assembly disclosed in Fowler, as modified by Verkaart, to receive information regarding a lot number, as taught by Mollstam, for the purpose of providing a suitable means of preventing the connection of equipment that has passed its expiry date with respect to its sterility (see Mollstam, paragraph 0018, “This avoids connection of products intended for one-time use only to the equipment, when e.g. this product has been withdrawn/stopped by the manufacturer or has passed its expiry date with respect to its sterility).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Karpowicz (US 20100022990).
Regarding claim 6, Fowler, as modified by Verkaart, fails to teach wherein the one or more characteristics of the wound dressing or the component associated with the wound dressing is selected from the group consisting of a temperature, humidity level, saturation level and movement of the wound dressing,
However, Karpowicz teaches a negative pressure wound therapy system (abstract) wherein one or more of the characteristics of the wound is humidity level (paragraph 0047, “Receiver 39 collects relevant data from transmitter such as the local pressure, temperature, humidity levels, etc. within the wound cavity 30 and control module 38 provides input to ump 35 and motor 36 to turn on in order to maintain the predetermined local negative pressure”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fowler, as modified by Verkaart, such that characteristics of the wound or the component associated with the wound includes the humidity level, as taught by Karpowicz, for the purpose of providing a suitable means of determining the relative humidity at the wound, thereby allowing the physician to properly maintain environmental conditions to properly heal the wound (see Karpowicz, paragraph 0031, “Maintaining these environmental conditions is well known to have a beneficial impact on the healing process”.
Further, since the wound dressing is located proximate to the wound itself, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device disclosed in Fowler, as modified by Verkaart and Karpowicz, to inform the pump assembly of the humidity of the wound dressing for the purpose of providing an additional means of determining the environmental conditions of a wound site since the wound dressing in the wound dressing-wound system would have the same humidity as the wound. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Allen (WO 2013171585)
Regarding claim 10, Fowler, as modified by Verkaart, fails to teach wherein connection of the connector to the connector port triggers a lifetime timer for the pump assembly.
However, Allen teaches a pump assembly (abstract) wherein the pump can be programmed to automatically terminate therapy after a desired time, wherein afterwards further operation of the pump will not be possible (paragraph 0321).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump assembly disclosed in Fowler, as modified by Verkaart, to have a lifetime timer, as taught by Allen, for the purpose of providing a suitable means of automatically terminating therapy after a desired period of time (see Allen, paragraph 0321), thereby preventing unnecessary operation of the pump assembly.
Further, as Verkaart already teaches an automatic trigger upon connection of the connector to the connector port (see Verkaart, paragraph 0019), it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lifetime timer disclosed in Fowler, as modified by Verkaart and Allen, to automatically trigger said lifetime timer upon connection of the connector to the connector port for the purpose of providing a suitable means of removing a step the physician would have to manually take, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Askem (WO 2016103031) and Allen
Regarding claim 11, Fowler, as modified by Verkaart, fails to teach wherein connection of the connector to the connector port triggers a lifetime timer for the wound dressing.
However, Askem teaches a negative pressure wound therapy system (abstract) wherein the wound dressing has an indication that it is full and thereby needs to be replaced (paragraph 0032, paragraph 0239, “For example, as discussed above with reference to Figure 56, in some embodiments, the one or more indicators can include a set of four icons… a ‘dressing full’ indicator which can indicate that a wound dressing is at or near capacity”).               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fowler, as modified by Verkaart, to have an indication of when the dressing needs to be replaced, as taught by Askem, for the purpose of providing a suitable means of informing the physician to swap out the wound dressing (see Askem, paragraph 0313, “For example, in embodiments where the filter is contained within a wound dressing, a filter blockage may be triggered if the wound dressing is at or nearing capacity for wound exudate and requires replacement”), thereby preventing infection of the wound using a dirty wound dressing.
Fowler, as modified by Verkaart and Askem fails to teach wherein the connection of the connector to the connector port triggers a lifetime timer for the wound dressing
However, Allen teaches the use of a lifetime timer for a pump (paragraph 0321, “The pump can be programmed to automatically terminate therapy after a desired number of days… further operation of the pump will not be possible”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wound dressing disclosed in Askem with the lifetime timer taught in Allen for the purpose of providing a suitable means of terminating treatment after a desired period of time (see Allen, paragraph 0321. In this context, a desired period of time would be the time period it would take for the wound dressing to become full, as indicated in Askem).
Further, as Verkaart already teaches an automatic trigger upon connection of the connector to the connector port (see Verkaart, paragraph 0019), it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lifetime timer disclosed in Fowler, as modified by Verkaart, Askem, and Allen, to automatically trigger said lifetime timer upon connection of the connector to the connector port for the purpose of providing a suitable means of removing a step the physician would have to manually take, and since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Lina (US 7611500)
Regarding claim 12, Fowler, as modified by Verkaart, fails to teach wherein the pump assembly is configured such that disconnecting the connector from the connector port suspends alarm notifications of the pump assembly.
However, Lina teaches a wound therapy device (abstract) that provides a manual method of suspending an alarm setting when correcting an improper operating condition (col. 8, lines 40-52, “Delay button 81 provides the user with the ability to silence alarms so that the alarm will not have to be listened to during the correction of the problem. Any new alarm conditions occurring within the fifteen-minute period (“delay period” after pressing the delay button will not be indicated by an audible alarm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fowler, as modified by Verkaart, to add a method of suspending alarm notifications of the pump assembly, as taught by Lina, for the purpose of providing a suitable means of keeping the alarm silent when fixing an operation issue (see Lina, col. 8, lines 40-52), thereby allowing the physician to better focus on fixing the operation issue.
Further, as Verkaart already teaches triggering an action upon disconnecting the connector from the connector port (paragraph 0019, as Verkaart allows the pump to only operate when a proper connection is made to the connector port, it follows that it would trigger the pump to not operate when the connection is discontinued), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suspend the alarm notifications as disclosed in Fowler, as modified by Verkaart and Lina, by suspending the alarm notifications upon disconnecting the connector from the connector port for the purpose of providing a suitable means of silencing the alarm notifications when examining an operation issue that requires the physician to temporarily remove the connector from the connector port, and since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Locke (US 20130131616).
Regarding claim 14, Fowler discloses a Y-connect feature at the connector port for treating multiple wounds (paragraph 0066, “The therapy settings screen 500A includes Y-connector selection 535 for treating multiple wounds”), but is silent to if the Y connect feature has a trunk portion that provides fluid communication between a branch point of the Y-connect feature and a negative pressure source of the assembly.
However, Locke teaches a negative pressure wound therapy system (abstract) comprising a Y-connect feature 961, a trunk portion of the Y-connect feature providing fluid communication between a branch point of the Y-connect feature and a negative pressure 964 source of the pump assembly (see annotated fig. 9 below, trunk of multi-path connector 961 connecting portions from the branch point to the single negative pressure source 964).
    PNG
    media_image1.png
    688
    1000
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Fowler by adding a Y-connect feature, a trunk portion of the Y-connect feature providing fluid communication between a branch point of the Y-connect feature and a negative pressure source of the pump assembly, as taught by Locke, for the purpose of providing a suitable means of providing treatment to multiple tissue sites requiring simultaneous treatment (see Locke, paragraph 0020).
Regarding claim 15, Fowler, as modified by Locke discloses wherein the Y-connect feature further comprises a first branch portion 1065 and a second branch portion 1069, the first branch portion providing fluid communication between the branch point and an opposite end of the first branch portion, the second branch portion providing fluid communication between the -4-Application No.: 16/958933 Filing Date:June 29, 2020branch point and an opposite end of the second branch portion (fig. 10, branches 1065 and 1069 in fluid communication with the branch point of supply port 1071), 
wherein the connector port 961 comprises a first connector port and a second connector port (see Locke, fig. 9, multi-path connector 961 is considered a central connector port of the pump assembly with at least two connector ports at the end of the fork), wherein the first connector port is disposed at the opposite end of the first branch portion, and the second connector port is disposed at the opposite end of the second branch portion (see Locke, fig. 10, ends of branches 1065 and 1069 considered the first and second connector ports, respectively)
Regarding claim 16, Fowler, as modified by Verkaart and Locke, discloses wherein the Y-connect has a first valve disposed in the first branch portion (see Locke, fig. 10, valve 1010 on branch port 1065, paragraph 0068) and a second valve disposed in the second branch portion (see Locke, fig. 10, valve 1010 on branch port 1069, paragraph 0068), but fails to teach wherein the first valve and second valve are controlled using operational parameters of the pump assembly based on the wound dressings connected to the first and second connector ports.
However, Fowler discloses wherein the Y-connect feature can be turned on an off in order to switch between treating multiple wounds or a single wound (paragraph 0066, “As is indicated by the label ‘Y-CONNECT OFF’, the current selection is to treat a single wound).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second valves disclosed in Fowler, as modified by Verkaart and Locke, to be controlled by the pump assembly for the purpose of providing a suitable means of preventing suction in an area when a single wound dressing is used (see Fowler, paragraph 0066).
Further, Fowler, as modified by Verkaart, already teach wherein operational parameters are adjusted based on the wound dressings connected to the connector port (see Verkaart, paragraph 0019, the operational parameter would be adjusted based on the connector connected to the connector port, as discussed in the analysis of Claim 1 above.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the first and second valves to be controlled using operational parameters of the pump assembly based on the wound dressing connected to the first and second connector ports for the purpose of providing a suitable means of automatically selecting which valves need to be opened and closed (see Fowler, paragraph 0066), thereby removing the need for the physician to manually close the valves to switch to single-wound mode, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Risk (US 20020161317).
Regarding claim 17, Fowler, as modified by Verkaart, fails to teach wherein the connector port further comprises a second connector port, the first connector port being in fluid communication with a negative pressure source of the pump assembly, the second connector port being in fluid communication with an irrigation source of the pump assembly.
However, Risk teaches a negative pressure wound therapy system (abstract) comprising a first connector port 402 and a second connector port (fig. 4, luer-lok port 22 connected to dispensing tube 18), the first connector port being in fluid communication with a negative pressure source of the pump assembly (fig. 6, drainage tube 20 in fluid communication with pump 110, paragraph 0054), the second connector port being in fluid communication with an irrigation source of the pump assembly (fig. 4, paragraph 0043, “The syringe and drive are illustrated as one approach for providing a fluid source and a drive for irrigating a wound bed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fowler to further comprise a second connector port, wherein the first connector port is in fluid communication with a negative pressure source of the pump assembly, the second connector port being in fluid communication with an irrigation source of the pump assembly, as taught by Risk, for the purpose of providing a suitable means of providing irrigation in addition to negative pressure wound therapy (see Risk, paragraph 0063), thereby cleaning the wound in the process.
Regarding claim 18, Fowler, as modified by Verkaart and Risk, discloses wherein the pump assembly is configured to not operate in the absence of an appropriate connector being connected to each of the first and second connector ports (see Verkaart, paragraph 0007, “Signal from the photo detector are supplied to a control circuit that allows operation of a fluid supply only when the outlet lines are properly connected”. An inappropriate connector being connected would thereby prevent the pump to not operate).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Verkaart, and in further view of Peer (US 20170224975 A1)
Regarding claim 19, Fowler, as modified by Verkaart, fails to teach wherein the pump assembly is configured to adjust an alarm setting based on an identity of the connector connected to the pump assembly.
However, Peer teaches a connection indicator for medical devices (abstract, paragraph 0011) wherein the medical system is configured to adjust an alarm setting based on an identity of the connector connected to the medical system (paragraph 0064, “Identifying the type, class or another property of, for example a tube (for example) by the medical system may enable the medical system (for example) to adjust various alarm settings and/or parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump assembly disclosed in Fowler, as modified by Verkaart, to be configured to adjust an alarm setting based on an identity of the connector connected to the pump assembly, as taught and suggested by Peer, for the purpose of providing an adaptive method to automatically set threshold alarm levels (see Peer, paragraph 0064, “The medical system ( e.g., a capnography monitor) may be configured to, for example, set off an alarm indication… and the alarm threshold level may automatically be set by the system in advance per the type of, for example, the tube”)
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. In this case, it appears that the language from previously presented claim 7 was introduced into claim 1. However, no discussion within the interview on June 24 2022 was in regards to claim 7, but rather merely independent claim 1. As such, the recommendations to narrow down the language of “an operational parameter” was not done.
In response to applicant’s remark regarding claim 1 that “For the reasons discussed during the interview, Applicant respectfully submits that Verkaart, alone or in combination with the other cited references, does not disclose or suggest amended Claim 1”, it is noted that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (WO 2013171585) discloses a negative pressure wound therapy system wherein connection of a component automatically provided power to and activated a pump of said negative pressure wound therapy system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785